Citation Nr: 0720279	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-17 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to an increased rating for right carpal 
tunnel syndrome, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

Between October 1955 and September 1995, the veteran served 
26 years, eight months, and twenty eight days in various duty 
status with the Army and Reserve components.  He performed 
active military service from June 1984 to March 1989 and 
active duty for training (ACDUTRA) from June 3 through 
September 25, 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, that in pertinent part denied service 
connection for hearing loss (unspecified as to which ear), 
denied service connection for tinnitus, and denied service 
connection for a low back disability.  That rating decision 
also denied a compensable rating for right carpal tunnel 
syndrome.  

In a May 2005 rating decision, the RO granted service 
connection for right ear hearing loss and assigned a 
noncompensable rating effective from September 15, 2003.  The 
RO issued a May 2005 statement of the case (SOC) discussing 
the denial of service connection for left ear hearing loss.  
The SOC granted a 10 percent rating for right carpal tunnel 
syndrome effective from March 22, 2004.  Inasmuch as a higher 
evaluation is potentially available and as the issue of an 
increased rating was already in appellate status, the Board 
will consider entitlement to an increased rating for a right 
carpal tunnel syndrome for the entire appeal period.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In April 2002, the veteran submitted a notice of disagreement 
with an August 2001 RO decision that found that willful 
misconduct served as a bar to benefits for residuals of a 
fracture of the thoracic spine incurred in a 1985 auto 
accident.  The RO issued an SOC in March 2003.  The veteran's 
substantive appeal was untimely received.  The RO notified 
the veteran in a February 2004 letter that his appeal was 
untimely.  He did not appeal that decision.  The Board 
therefore lacks jurisdiction to address the issue.

Service connection for a low back disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence that relates the veteran's 
left ear hearing loss disability to noise exposure during 
active service.

2.  No competent evidence tending to relate tinnitus to 
active service has been submitted and the veteran has not 
provided evidence of continuous symptoms dating back to 
active service. 

3.  Carpal tunnel syndrome of the right hand is currently 
manifested by mild pain and numbness; no weakness or other 
disturbance is shown.  


CONCLUSIONS OF LAW

1.  Left ear hearing loss disability was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.385 (2006).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

3.  The criteria of a 20 percent schedular rating for right 
carpal tunnel syndrome are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Codes 
8512, 8514, 8515 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will obtain.  
38 U.S.C.A. § 5103(a).  VA has also told claimants to submit 
relevant evidence in their possession.  38 C.F.R. § 3.159(b) 
(2006).  VA must tell a claimant the types of medical and lay 
evidence that the claimant could submit that is relevant to 
establishing disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in January and November 2003, January and June 2004, 
and in January 2005, which informed the veteran of what 
evidence is needed to substantiate the claims, what evidence 
he was responsible for obtaining, and what evidence VA would 
obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims addressed in 
this decision.  VA examination reports are associated with 
the claims files.  All identified evidence has been accounted 
for to the extent possible.  38 U.S.C.A. § 5103A (b)-(d); see 
also 38 C.F.R. § 3.159(c).  VA sent its first notice letter 
prior to the initial adverse decision, as recommended in 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this decision, because service connection and an increased 
rating are granted, the RO will issue a rating decision that 
implements the Board's decision, granting an initial 
disability rating for left ear hearing loss and a 20 percent 
rating for right carpal tunnel syndrome.  The RO will assign 
an effective date for payment (if any) of compensation for 
those new ratings.  These new disability ratings will be 
assigned according to the rating criteria that will be 
provided with the rating decision.  The effective dates will 
be in accordance with the rule for assignment of effective 
dates, which will be included with the rating decision.  

If the veteran is dissatisfied with either disability rating 
or effective date that will be assigned by the RO, he is 
invited to submit a notice of disagreement in accordance with 
appeal instructions that will be issued with the rating 
decision.  Thus, no unfair prejudice to the veteran will 
result from the Board's grant of service connection and a 
higher rating in this decision.  

Service Connection

Service connection may be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
"Direct" service connection may be established for a 
current disability when the evidence shows affirmatively that 
the disability resulted from injury or disease incurred (or 
aggravated) during active service.  Id.  "Direct" service 
connection may be granted for any disease not diagnosed 
initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Left Ear Hearing Loss

In Hensley v. Brown, 5 Vet. App. 155, 159, (1993), the 
Secretary posited that where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system, and post-service 
test results that meet the criteria of 38 C.F.R. § 3.385.  VA 
rating authorities must evaluate available testimony, 
clinical data, diagnoses, and any medical opinions relevant 
to the issue.  For example, if the record shows (a) acoustic 
trauma due to significant noise exposure in service and 
audiometry test results resulting in an upward shift in 
tested thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and (b) post-service audiometry testing produces findings 
meeting the requirements of 38 C.F.R. §  3.385, rating 
authorities must consider whether there is a medically sound 
basis to attribute the post-service findings to the injury in 
service, or whether they are more properly attributable to 
intercurrent causes.  

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385 (2006), 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent. 

An entrance examination in September 1961 reflects normal 
hearing.  A June 1987 Army quadrennial examination report 
reflects that the right ear met VA's requirements for hearing 
loss disability, set forth above.  However, left ear hearing 
was within normal limits.  A separation examination report 
does not contain pertinent audiometry data.  

During a VA audiometry evaluation in April 2005, both ears 
showed an upward shift in hearing thresholds (compared to the 
June 1987 data) and the left ear met VA's requirements for a 
hearing loss disability .  The audiologist declined to 
speculate on whether the left ear hearing loss disability 
could be attributed to active service, citing insufficient 
audiometry data at the time of separation from active service 
as the reason.  

The veteran has reported exposure to a considerable noisy 
work environment as a vehicle mechanic and on the firing 
range and he testified before the undersigned Veterans Law 
Judge that driving Army trucks was also extremely noisy.  

The veteran's DD Forms 214 reflect service as a wheeled 
vehicle mechanic and as a noncommissioned officer who trained 
other personnel.  The Board therefore finds his statements 
concerning such noise exposure to be credible as they are 
consistent with his service record.  

As stressed by the Court in Hensley, supra, where the record 
shows significant noise exposure in service and audiometry 
test results resulting in an upward shift in tested 
thresholds in service, though still not meeting the 
requirements for a "disability" under 38 C.F.R. § 3.385, 
and post-service audiometry testing produces findings meeting 
the requirements of 38 C.F.R. §  3.385, the rating 
authorities [emphasis added] must consider whether there is a 
medically sound basis to attribute the post-service findings 
to the injury in service, or whether they are more properly 
attributable to intercurrent causes.  In this case, no 
evidence of intercurrent cause has been submitted and no 
medical evidence tending to dissociate left ear hearing loss 
from active service has been submitted.  

Because of evidence of noise exposure during active service 
and also because service connection has already been granted 
for the right ear, the Board concludes that there is a 
medically sound basis to also attribute the current left 
hearing loss to service.  The Board finds that the evidence 
is at least in relative equipoise on the issue of service 
connection for left ear hearing loss.  The claim is therefore 
granted.  



Tinnitus

The veteran was specifically asked during his July 2006 
videoconference hearing when he first noticed tinnitus.  He 
testified that he could not remember.  During his April 2005 
VA audiometry evaluation, he was asked the same question and 
he replied that it began about two or three years earlier.  
Based on that admission, the VA audiologist dissociated the 
veteran's tinnitus from active service.  

The VA audiologist opinion is persuasive, because it is based 
on correct facts and has not been controverted by any other 
medical evidence.  Although the veteran's hearing loss 
disability has been attributed to active service (based on 
the fact that the right ear was disabled even prior to 
completion of active service), there is no basis to attribute 
his tinnitus to active service, as the veteran reported that 
tinnitus was not perceived until many years after separation.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for tinnitus is therefore 
denied.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In October 1989, the RO granted service connection for right 
carpal tunnel syndrome and assigned a noncompensable rating 
under Diagnostic Code 8599-8512.  In April 2003, VA examined 
the veteran pursuant to a request for a total disability 
rating for compensation based on individual unemployability 
and found complaints of right-hand and finger joint pains and 
numbness and tingling of the right palm and fingers.  The 
report mentions right-hand dominance, i.e., he is "right-
handed."  An April 2003 rating decision continued a 
noncompensable rating under Diagnostic Code 8599-8912.  

The veteran requested an increased rating for carpal tunnel 
syndrome in December 2003.  A March 2004 VA peripheral nerves 
examination report reflects a complaint of mild numbness in 
the right hand.  The diagnosis was very mild residual 
symptoms, bilaterally.  In April 2004, the RO continued a 
noncompensable rating for right carpal tunnel syndrome under 
Diagnostic Code 8599-8912.  

In August 2004, the veteran submitted information concerning 
side effects of the drug, naproxen, which he apparently took 
for back pain.  In January 2005, the RO received Social 
Security Administration records that reflect disability due 
to chronic lumbar syndrome.  Carpal tunnel syndrome is not 
mentioned.  

In January 2005, the veteran reported pain and numbness in 
the right hand.  In July 2006, the veteran testified before 
the undersigned Veterans Law Judge that his right hand is 
very stiff in the mornings and that he cannot grasp.

In a May 2005 SOC, the RO granted a 10 percent rating for 
right carpal tunnel syndrome effective from March 22, 2004, 
but under Diagnostic Code 8515 rather than 8512.  An 
accompanying May 2005 rating decision notes that the 
diagnostic code was switched to Diagnostic Code 8515, but 
does not discuss this change.  While this rating represents 
an increased benefit, the RO limited the increase to the 
latter portion of the appeal period and changed to a 
disadvantageous code.  Below are relevant portions of the 
rating schedule found at 38 C.F.R. Part 4.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2006).

[With the exceptions noted, disability from the following 
diseases and their residuals may be rated from 10 percent to 
100 percent in proportion to the motor, sensory, or mental 
function.  Consider especially psychotic manifestations, 
complete or partial loss of use of one or more extremities, 
speech disturbances, impairment of vision, disturbances of 
gait, tremors, visceral manifestations, and etc., referring 
to the appropriate bodily system of the schedule.  With 
partial loss of one or more extremities from neurological 
lesions, rate by comparison with mild moderate, severe, or 
complete paralysis of peripheral nerves] 38 C.F.R. § 4.124a.  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement, when bilateral combine with 
application of the bilateral factor.  

Complete paralysis of the median nerve results in the hand 
inclined to the ulnar side (away from the thumb), the index 
and middle fingers more extended than normally, considerable 
atrophy of the thenar eminence, the thumb in the plane of the 
hand (ape hand), pronation incomplete and defective, absence 
of flexion of the index finger and feeble flexion of the 
middle finger, cannot make a fist, index and middle fingers 
remain extended, cannot flex distal phalanx of thumb, 
defective opposition and abduction of the thumb, at right 
angles to palm, flexion of wrist weakened, pain with trophic 
disturbances.  

Complete paralysis of the hand due to median nerve 
involvement warrants a 70 percent rating for the major hand.  
Incomplete severe paralysis of the major hand warrants a 50 
percent rating.  Incomplete moderate paralysis of the major 
hand warrants a 30 percent rating.  Incomplete mild paralysis 
of the major hand warrants a 10 percent rating.  38 C.F.R. 
§ 4.124(a), Diagnostic Code 8515 (2006).

Carpal tunnel syndrome of the right (dominant) hand is 
currently manifested by complaints of pain and numbness.  No 
weakness or other disturbance has been attributed to right 
carpal tunnel syndrome.  The manifestations are wholly 
sensory, and very mild.  Comparing these manifestations with 
the criteria of the rating schedule, the Board finds that the 
criteria for a schedular rating greater than 10 percent under 
Diagnostic Code 8515 are not more nearly approximated.  

However, comparison of the current manifestations with 
Diagnostic Code 8515 does not end the inquiry.  Because 
carpal tunnel syndrome affects all nerves that serve the hand 
upon passing through the carpal tunnels, other diagnostic 
codes that offer higher ratings for nerve impairment of the 
hand should also be considered.  The first is Diagnostic Code 
8512, Lower radicular group.  The lower radicular group of 
nerves serves all intrinsic muscles of the hand and some or 
all flexors of the wrist and fingers.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8512.  

Under Diagnostic Code 8512, mild incomplete paralysis 
warrants a 20 percent rating for the major or minor hand.  
Compared to the 10 percent rating offered under Diagnostic 
Code 8515, this is certainly more advantageous to the 
veteran.  Because the symptoms are very mild and wholly 
sensory, however, the criteria for a 20 percent rating, and 
no more, under Diagnostic Code 8512 are more nearly 
approximated.  

The hand is also served by the musculospiral (radial) nerve.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8514.  Under 
Diagnostic Code 8514, a 20 percent rating is offered for mild 
incomplete paralysis of the major or minor hand.  While this 
code is also potentially applicable, it offers no greater 
rating than that offered under Diagnostic Code 8512.  Thus, 
it need not be considered.  Moreover, separate ratings under 
each code discussed above are not warranted, as that would 
violate the rule against pyramiding.  38 C.F.R. § 4.14.  

Overall, it appears that the previously assigned Diagnostic 
Code 8512 is appropriate because the medical evidence does 
not suggest that carpal tunnel syndrome has been limited to 
the median nerve only.  Moreover, Diagnostic Code 8512 offers 
the veteran a higher rating for the same symptoms.  The Board 
will therefore use Diagnostic Code 8512 for rating right 
carpal tunnel syndrome. 

Finally, the evidence does not reflect that right carpal 
tunnel syndrome underwent a significant change in severity 
during the appeal period.  The veteran's subjective 
complaints have been relatively constant throughout the 
appeal period.  Because the claims file suggests that he 
requested increased benefits for unemployability in June 2002 
and asked specifically for an increased rating for the right 
hand in December 2003, the Board must find that right carpal 
tunnel syndrome has been manifested by no more than mild 
incomplete paralysis of the middle radicular group for the 
entire appeal period.  

After considering all the evidence of record, including the 
testimony, the Board finds that it favors the claim.  A 20 
percent schedular disability rating for right carpal tunnel 
syndrome is therefore granted.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 


ORDER

Service connection for left ear hearing loss disability is 
granted.

Service connection for tinnitus is denied.

A 20 percent schedular rating for right carpal tunnel 
syndrome is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

Service connection for a low back disability must be remanded 
for additional medical evidence.  The veteran claimed that he 
developed a low back disability due lifting and other injury 
during active service or ACTDUTRA.  Service connection for 
fracture of T8 due to a 1985 vehicle accident was granted in 
October 1989, but severed by Board decision of November 1997 
based on willful misconduct.  That accident did not involve 
the lumbar spine, however.  October 2006 VA X-rays showed 
lumbosacral spine spurring with arthritic changes from L2 to 
S1.  The question before the Board is whether it is at least 
as likely as not that any current low back disorder is 
related to active military service.  This question must be 
answered by one possessing medical expertise.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the remaining issue on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2006)), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the veteran a corrective notice, 
that includes: (1) an explanation as to 
the information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and (2) requests or tells the 
veteran to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as affecting the 
issue on appeal.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
All indicated tests and studies should be 
undertaken.  The physician should elicit 
a complete history of any spine trauma 
from the veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the lumbar 
spine?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2005).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


